Citation Nr: 1711323	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  03-01 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent from July 16, 1999 through September 22, 2002 for a low back disability.

2.  Entitlement to a disability rating in excess of 20 percent from September 22, 2002 through March 7, 2010 for a low back disability.

3.  Entitlement to a disability rating in excess of 40 percent from March 7, 2010 for a low back disability.

4.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran had active service from November 1994 to July 1999. 

This matter arises before the Board of Veterans' Appeals (Board) from a September 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. Jurisdiction currently resides in Winston-Salem, North Carolina. 

This matter was initially before the Board in December 2004 and was remanded for additional evidentiary development. In a February 2006 decision, the Board denied entitlement to an initial rating in excess of 20 percent for lumbosacral strain. In a May 2008 Memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's February 2006 decision, and remanding the claim for readjudication. In October 2008, the Board remanded the matter for additional evidentiary development. 

In an April 2010 rating decision, the RO granted an increased rating of 40 percent for the Veteran's low back disability, now classified as mild degenerative disc disease and facet arthrosis at L5/S1 with annular bulge, effective March 8, 2010. The April 2010 rating decision also assigned separate 10 percent ratings for lumbar radiculopathy of the right and left lower extremities, effective September 23, 2002. As the Veteran has not expressed disagreement with the assigned disability evaluation for lumbar radiculopathy to the right and left lower extremities, these matters are not before the Board and will not be discussed. 

In June 2010, the Board again denied entitlement to an initial rating in excess of 20 percent for the Veteran's low back disability prior to March 8, 2010. The Board also denied entitlement to a rating in excess of 40 percent for his low back disability beginning March 8, 2010. In March 2011, the Court issued an Order vacating the June 2010 decision and remanding it for further development and adjudication consistent with a March 2011 Joint Motion for Remand.

In November 2011, the Board again remanded the claims for additional evidentiary development.  The case was returned to the Board in November 2014 for adjudications.  The Board issued a decision in which it granted the Veteran a 40 percent rating for his back disorder from July 16, 1999 through September 22, 2002 and denying ratings in excess of 20 percent from September 22, 2002 through March 7, 2010, and in excess of 40 percent from March 7, 2010.  The decision also denied the Veteran's claim for an extraschedular rating and a TDIU. The Veteran appealed this decision.

In July 2016, the Court issued a memorandum decision in which it vacated the portions of the November 2014 decision that were adverse to the Veteran and remanded the matters to the Board for readjudication.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain outstanding records.  

In January 2012, the Veteran informed the VA that he received medical treatment at "VA Columbia" from 1995 to 2003. These records, in total, have yet to be obtained and associated with the claims file.  38 U.S.C.A. § 5103A (c).

Additionally, the Veteran stated that he received treatment at the Beaufort Naval Hospital from approximately 1995 to 2003 for knees, back, and leg pain. In August 1999, VA requested records from this facility.  The most recent record from this facility dates from 1999.  There is no indication that VA obtained all records from 1999 to 2003. See 38 C.F.R. § 3.159(c)(3). Because these records concern the claimant's back condition, they are potentially relevant to his claim, and VA was obligated to seek to obtain these records as a part of its duty to assist. Therefore, remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records of the Veteran from the Columbia VA Medical Center from 1995 through 2003. All such available documents should be associated with the Veteran's VBMS electronic record. If these records are unavailable, a memorandum of unavailability must be associated with the claims file.  All attempts to obtain records should be documented in the claims folder.

2. Obtain all treatment records of the Veteran from the Beaufort Naval Hospital from 1995 through 2003. All such available documents should be associated with the Veteran's VBMS electronic record. If these records are unavailable, a memorandum of unavailability must be associated with the claims file.  Again, all attempts to obtain records should be documented in the claims folder.

3. Readjudicate the claims currently on appeal. If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case (SSOC) that addresses all evidence return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




